                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SAMUEL LOVE,
                                   7                                                         Case No. 19-cv-06787-JCS
                                                          Plaintiff,
                                   8
                                                    v.                                       ORDER DISMISSING CASE FOR
                                   9                                                         LACK OF JURISDICTION AND
                                         SHOPS AT TANFORAN ASSOCIATES,                       VACATING MARCH 6, 2020 MOTION
                                  10     LLC, et al.,                                        HEARING
                                  11                      Defendants.                        Re: Dkt. No. 38

                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff Samuel Love asserts claims under the Americans with Disabilities Act (“ADA”),

                                  14   42 U.S.C. § 12101 et seq., and California’s Unruh Civil Rights Act based on Defendants’ failure

                                  15   to provide accessible sales counters at Regis Salon, in San Bruno California. Presently before the

                                  16   Court is Defendants’ Motion to Dismiss (“Motion”). In the Motion, Defendants assert that this

                                  17   case is moot because the company that owned Regis Salon has ceased operations and the salon

                                  18   closed permanently on January 2, 2020. Therefore, they assert, there is no effective relief the

                                  19   Court could award Plaintiff in this action because injunctive relief is the only form or relief

                                  20   available under the ADA. Defendants further assert that the Court should decline to exercise

                                  21   supplemental jurisdiction over Plaintiff’s remaining state law claim and instead dismiss this

                                  22   action.

                                  23             Plaintiff does not dispute that the ADA claim is moot, see Opposition at 1, but asks the

                                  24   Court to exercise supplemental jurisdiction over his Unruh Act claim. Courts have discretion to

                                  25   exercise supplemental jurisdiction over state law claims after all federal claims have been

                                  26   dismissed if they find that doing so is in the interest of judicial economy, convenience, fairness,

                                  27   and comity. Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988). Given that this case is in

                                  28   its early stages, however, the Court finds that these factors favor dismissal of the case. See id.
                                   1   (“When the balance of these factors indicates that a case properly belongs in state court, as when

                                   2   the federal-law claims have dropped out of the lawsuit in its early stages and only state-law claims

                                   3   remain, the federal court should decline the exercise of jurisdiction by dismissing the case without

                                   4   prejudice.”). Accordingly, the Court GRANTS the Motion and dismisses this case without

                                   5   prejudice. The Motion hearing set for March 6, 2020 is vacated.1

                                   6          IT IS SO ORDERED.

                                   7   Dated: February 18, 2020

                                   8                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   9                                                   Chief Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. § 636(c).
                                                                                        2
